28.	Mankind is approaching a memorable date the thirtieth anniversary of the end of the Second World War. The years that have passed since then have been filled with a persistent struggle for the prevention of a new military catastrophe, for the strengthening of international peace and security. We can say with satisfaction that much has been achieved. The international situation today is increasingly characterized by important processes connected with the consolidation and deepening of detente and the extension of its sphere of influence. These processes affect a growing number of countries and continents and are beginning to exert a favorable influence on the advance of peoples towards socio-economic progress.
29.	The favorable changes in the world have led to increased trust between countries and contributed to the creation of an atmosphere of mutual under-standing of the interests of other countries and peoples. The adherents of dictatorial and coercive methods in international relations are becoming increasingly isolated. Changes are taking place in the very thinking of those whose lives and feelings have been inhibited for so long by the cold war.
30.	For all these development; history will pay tribute to the Soviet Union, the States of the socialist community, the non-aligned and other peace-loving countries and realistic political circles, which are striving together to strengthen peace and security and embark on the high road of constructive discussion and the solution of outstanding problems.
31.	An important role in the process of the relaxation of international tension is being played by the development of peaceful relations between the United States and the Soviet Union. The important agreements concluded between them in the past two years represent a major contribution to the cause of peace, and their implementation will undoubtedly promote the solution of many controversial problems.
32.	It can now be stated with the utmost certainty that the new climate which is emerging in international relations is contributing to the settlement of various situations of conflict and making it possible for people to resist aggressive actions more effectively and defend their interests more successfully.
33.	The conclusion of the Paris agreements on Viet Nam, the first steps towards a Middle East settlement, the Conference on Security and Co-operation in Europe, the talks on the reduction of armaments and armed forces in Central Europe, the negotiations on the limitation of strategic arms between the United States and the Soviet Union -all these important historical events have been and are possible only as a result of positive changes in the international situation. It should also be emphasized that it was precisely as a result of these changes that it became possible to discuss the timely questions raised by the developing countries at the sixth special session of the General Assembly on the establishment of just economic relations among States.
34.	Notwithstanding all the complications and difficulties on the road to peace, and the roughness of that road, it is still fair to say that it is the process of relaxation of tensions that determines the development of current international relations. As was stressed by the First Secretary of the Central Committee of the Communist Party of the Ukraine, V. V. She her- bit sky, at a meeting with voters on 6 June this year in Kiev, "Detente is standing the test of stability, making constant headway and becoming ever more irreversible".
35.	At the same time, it would be unforgivably naive and misguided to suppose that in these new conditions the contradictions of the present-day world will settle themselves or that the threat of war has become an illusion. We must not forget that influential enemies of detente -military-industrial complexes and monopolies growing rich on the arms race- are still at work. Political adventurers from imperialist military blocs which thrived in the favorable climate of the cold war think even now in terms of a policy from a position of strength, provocations, military revolts and coups d'etat. They try to use the tensions which still exist in relations among some States in order to poison the international atmosphere. A shameful contribution is made to this futile exercise by international zionism, the anti-Soviet emigre rubbish which has installed itself in the West and those bourgeois ideologists and journalists who have been so busy at the feeding trough of the cold war—a trough which for them remains to this day a source of sustenance.
36.	In this unsavory company we find certain politicians -politicians rather than statesmen -who under the guise of pseudo-revolutionary phraseology are actually doing damage to the national liberation movements, the cause of peace and international co-operation. As at previous sessions of the General Assembly, the delegation of the Chinese People's Republic, headed by Mr. Chiao Kuan-hua, is repeating all kinds of malicious anti-Soviet fabrications. We still find in the arsenal of the utterances of this gentleman the trumped-up slanderous theory of the superPowers, the so-called regional super-Powers, and appeals to what he called revolutionary action, which, in fact, amounts to the fanning of the flames of military conflict. Doing everything he can to oppose detente, the Chinese representative still rejects all the constructive proposals of the Soviet Union, the socialist and other peace-loving States for the sake of the strengthening of international peace and security.
37.	It is precisely the Maoists who are opposing proposals approved by the General Assembly, such as the convening of a world disarmament conference, a reduction of military budgets and the use of part of the funds so saved for assistance to developing countries, the non-use of force in international relations, the permanent prohibition of the use of nuclear weapons, the calling of a halt to the testing of these weapons, and much else.
38.	Now, what concrete proposals does Peking have for us for the solution of the questions of the strengthening of peace and disarmament which are so vitally important for the state of mankind? Nothing —apart from approving chaos in international relations, which is essentially the same as intensifying confrontation and stepping up the arms race.
39.	In his statement yesterday [2252nd meeting] the Chinese representative once again attempted to cast the shadow of slander on the role of the Soviet Union in the granting of assistance tcf national liberation movements and the struggle of the Arab peoples for liberation from Israeli occupation of Arab territories. But we know that slanderous verbal outpourings cannot diminish the significance of the vast political, material and military assistance: being given by the Soviet Union to the fighting peoples.
143o To paraphrase the Chinese proverb which we were offered by Mr. Chiao Kuan-hua, I could say that the flowers of slander wither, but the inexorable facts remain, and these facts are not in favour of the Chinese leadership.
144.	To resist the forces of reaction and the opponents of the easing of tension is possible only through the adoption of concrete decisions and measures which would really lead to a consolidation of peace. Therefore, the United Nations must intensify its efforts in what is the key direction of all its activities—the maintenance of peace and the strengthening of international security. We must promote this at this session by discussing the question of the implementation of the Declaration on the Strengthening of International Security [resolution 2734 (XXV)]. In recent years this document of fundamental importance has been reinforced by a number of new constructive proposals embodied in new decisions and resolutions of. the United Nations which are currently in force in interstate relations.
145.	At the same time it should be pointed out that the effectiveness of the strengthening of international security has been decisively influenced by the consistent implementation of the Soviet program of peace mapped out by the Twenty-fourth Congress of the Communist Party of the Soviet Union and by the practical initiatives of the States of the socialist community.
146.	In this connexion, I would like once again to stress the importance of the declaration on the non- use of force in international relations and permanent prohibition of the use of nuclear weapons contained in General Assembly resolution 2936 (XXVII) adopted on the initiative of the Soviet Union. At the present time there are favorable conditions for further progress in settling the question of the renunciation of the use of force by means of all types of weapons, including nuclear weapons. In our opinion, the time has come to take practical steps for the complete implementation of this declaration and to make the most important principles contained in it binding on all Members of the United Nations. We express the hope that the Security Council, in accordance with the recommendation of this resolution, will take an appropriate decision.
147.	Recent events in the eastern Mediterranean reaffirm the necessity to fight ever more energetically for the renunciation of the use of force in international relations. The dangerous course of events in Cyprus provoked by certain circles of the North Atlantic Treaty Organization [NATO] runs counter to the measures designed to strengthen international security and therefore affects the interests of all peoples. The vital interests of the people of Cyprus have been seriously threatened. The issue is nothing less than the very existence of this non-aligned State.
148.	The Ukrainian SSR calls for a cessation of all outside interference in the affairs of Cyprus, a Member of the United Nations, for the withdrawal of all foreign troops from its territory, for the restoration of constitutional order, and for granting the Cypriots themselves a real opportunity to settle their own domestic affairs.
149.	The wrongfulness and the failure of the attempts to solve the Cyprus problem within a narrow circle and in the interests of NATO, without regard to the will of the Cypriots themselves, only reaffirm the importance and the timeliness of the proposal of the USSR to convene, within the framework of the United Nations, an international conference on Cyprus. Such a representative forum could prepare decisions which would really ensure the existence of Cyprus as an independent, sovereign and territorially integral State, something which corresponds to the interests of the entire people of Cyprus.
150.	There must be no further delay, either, in a political settlement of the Middle East problem, which for decades now has been poisoning the international atmosphere. The key conditions of such a settlement were and remain as follows: the withdrawal of Israeli troops from the Arab territories occupied in 1967; the protection of the legitimate rights of the Arab people of Palestine in accordance with their national aspirations; the ensuring of the security, territorial integrity and sovereignty of all the States in this region. In the meantime, Israel continues its saber-rattling. It is making attacks on Lebanon, attempting to freeze the situation which arose following the agreements on troop disengagement on the Golan Heights and in Sinai, and is trying to replace radical political solutions by half-measures in order to entrench itself in the occupied territories.
151.	But such a policy has no future. It can lead only to further exacerbation and conflict. The interests of peace, the interests of all the peoples of this region urgently require the immediate resumption of the Geneva Peace Conference on the Middle East.
152.	Recent events have made it ever more obvious that a Middle East settlement is impossible without a solution of the Palestinian problem and the ensuring of the legitimate rights of the Arab people of Palestine. For this reason, the delegation of the Ukrainian SSR supported the inclusion of that item in the agenda of this session.
153.	The draft resolution submitted by a group of countries aimed at the withdrawal of all foreign troops stationed in South Korea under the flag of the United Nations [Al9703lAdd.3] is also one of the measures aimed at strengthening international security. The presence of these troops is a major obstacle to the unification of Korea by peaceful means; it represents a source of constant military and political tension in this area and encourages the dictatorial regime of South Korea to carry out repression of democratic forces.
154.	The Saigon rulers, who enjoy support from the outside, are continuing their bloodshed and their systematic violation of the Paris agreements. At the same time, it is absolutely clear that strict observance of these agreements is the major condition for the establishment of just and lasting peace in Viet Nam. The peoples of Asia are striving for peace, for the creation of a situation propitious for economic and social development, and conditions are becoming ever riper here for the establishment of a collective security system.
155.	The memorable change which has taken place in the international situation from cold war to mutual understanding, from confrontation to negotiation, to the solution or the beginning of a solution of a number of the most important problems which only yesterday seemed insoluble, is creating real prospects for progress in the field of disarmament. The need to intensify efforts in this direction is dictated by the fact that in spite of the favorable changes in the world, the arms race continues. Swallowing up more than $250,000 million every year, it is not only having an adverse effect on the security of all States but also diverting vast amounts of material and human resources from peaceful creative work. Therefore, the task of supplementing political detente with military detente is extremely timely. The well-known initiatives of the USSR and other socialist countries are designed precisely to achieve this goal.
156.	Another important and concrete measure in this field is that contained in the item entitled "Prohibition of action to influence the environment and climate for military and other purposes incompatible with the maintenance of international security, human well-being and health" [item 103], which has been submitted at this session of the General Assembly by the Soviet Union [A/9702]. This proposal is based on due regard for the real situation in the world and the prospects opened up by science and technology for creating new means and methods of warfare so far little known but potentially catastrophic for all man-kind. The time has come to work out and conclude an appropriate international convention to outlaw action designed to influence the environment and climate for military purposes. Raising a new barrier to the arms race, such an agreement would also be an important contribution to the performance of the global task of protecting the human environment. The delegation of the Ukrainian SSR fully and wholeheartedly endorses this valuable initiative of the Soviet Union and calls upon the General Assembly to give it the necessary support.
157.	We should like particularly to stress that constructive and positive participation of all States possessing important military potential and, above all, all the nuclear Powers, is extremely important for progress in the field of disarmament. The favorable trend in international development cannot of itself replace goodwill and the concrete contribution of each State to the cause of disarmament.
158.	The purposes of uniting the efforts of all States in the world in this area would be served by the convening of a world disarmament conference, something which the General Assembly has repeatedly favored. Under present conditions, the timeliness and need for the earliest possible convening of such a conference are more than ever obvious, and the report of the Ad Hoc Committee on the World Disarmament Conference submitted to the General Assembly [AI9628] says precisely this.
159.	The Ukrainian SSR is in favor of the convening of a world conference with the participation of all States of the world at the earliest possible time and calls upon all States to make a constructive contribution to its practical preparation and convening. All kinds of tricks aimed at slowing down and frustrating the preparations for such a conference can only be regarded as reluctance to participate in preparing measures of disarmament.
160.	Consolidation of the multilateral agreements already attained and making them more universal is an extremely urgent task in the field of disarmament. Indeed, without the positive participation in these agreements of all militarily significant Powers, especially the nuclear Powers, it would be difficult to talk about ensuring complete and effective realization of the measures designed to limit the arms race and bring about disarmament contained therein or about further progress in this field. We have in mind such important agreements as the Treaty Banning Nuclear Weapon Tests in the Atmosphere, in Outer Space and under Water, signed in Moscow on 5 August 1963,3 the Treaty on the Non-Proliferation of Nuclear Weapons [resolution 2373 (XXII), annex]; the Convention on the Prohibition of the Development, Production and Stockpiling of Bacteriological (Biological) and Toxin Weapons and on their Destruction [resolution 2826 (XXVI), annex], the Protocol for the Prohibition of the Use in War of Asphyxiating, Poisonous or Other Gases, and of Bacteriological Methods of Warfare, signed at Geneva on 17 June 1925,4 and others.
161.	The prohibition of chemical weapons and the comprehensive prohibition of nuclear-weapons testing, the reduction and freezing of military budgets and many other measures are urgent problems in the field of disarmament which could lead to the bringing about and achievement of the purposes of general and complete disarmament. There are really quite a few problems in the field of disarmament and all of them are important problems. But however difficult they may seem, they can be solved given the goodwill and the maximum exertions of States.
162.	Each year is marked with new victories of the national liberation struggle of peoples. In this regard the delegation of the Ukrainian SSR welcomes with special satisfaction the new Members of the United Nations—the People's Republic of Bangladesh, the Republic of Guinea-Bissau and Grenada. We wish the peoples of these countries success in the strengthening of their national independence and in their economic and social development.
163.	New prospects are now being opened up in the world for the complete and final liquidation of colonialism and racism. The successful liberation struggle of the peoples of Guinea-Bissau, Angola and Mozambique is further proof of the importance and effectiveness of the solidarity and unity of action, particularly in the United Nations, of the forces of national liberation, peace, democracy and socialism. The task of finally eradicating colonialism and racism requires further strengthening of this unity and cohesiveness. Attempts to undermine or split the united anti-imperialist, anti-colonial front by means of false slogans and theories of all kinds can only harm the cause of complete liberation of peoples from the shackles of colonialism and racism.
164.	Indeed, it is precisely right now that favourable conditions are being created for the complete implementation of the historic Declaration on the Granting of Independence to Colonial Countries and Peoples [resolution 1514 (XV)]. To this end, it is necessary to intensify the struggle against the racist regimes of Pretoria and Salisbury still remaining in Africa and against those who support. these regimes and help them keep the peoples in conditions of colonial slavery. We must implement the decisions of the United Nations on South Africa, Zimbabwe and Namibia. There must be no procrastination and no manoeuvres de-signed to perpetuate colonial domination if we want once and for all to settle the question of decolonization of the remaining colonial Territories both in Africa and elsewhere in the world. Racism, apartheid and colonialism must be destroyed once and for all as early as possible. Our country has always supported and is prepared to continue .providing comprehensive assistance and support to the peoples fighting for their freedom and independence, for the complete liquidation of colonialism, racism and apartheid.
165.	A year has now passed since the bloody coup staged by the military junta in Chile. However, the anger of peoples who resolutely condemned the crimes of the Fascist junta has not subsided. The terrorist regime in Chile has been condemned by all peoples and constitutes a threat to the progressive achievements of Latin America. The hysterical demagoguery that the protege of the hangmen of the Chilean people has been constantly resorting to here, under the pretext of the right of reply, will not wash from the hands of the Fascist junta and its henchmen the blood of President Allende and dozens of thousands of the best sons and daughters of Chile.
166.	It is our belief that the United Nations should raise the voice of protest against the suppression of democratic rights and freedoms, against the executions and the savage treatment meted out to the democrats and people of Chile, and demand that the Chilean junta immediately set free L. Corvalan and all other Chilean democrats and patriots languishing in the torture chambers of the junta.
167.	With the support of the socialist community and all progressive forces of the world, the developing countries of Asia, Africa and Latin America are waging a struggle for genuine economic liberation, for the liquidation of neo-colonialism and the remnants of the colonial past to which the existing system of relations between developed capitalist States and the third world belongs.
168.	A significant step forward towards the establishment of new, more equitable international economic relations was made at the sixth special session of the General Assembly of the United Nations, convened on the initiative of the developing countries with the support and active participation of the socialist States. The session demonstrated that the developing countries no longer intend to remain the object of exploitation by foreign monopolistic capital or the so-called multinational corporations. It is of special significance that, despite resistance on the part of the States to which those corporations belong, the Declaration and Program of Action on the Establishment of a New International Economic Order adopted at the special session embody the sovereign rights of each State to its own natural resources and to effective control over them and their exploitation, including the right of nationalization. In the course of the session the present system of plundering of the natural resources of the developing countries by imperialist monopolies was severely condemned. There are increasing demands for a consistent limitation to the intermediary role of international monopolies in world trade and the elimination from economic relations of all manifestations of neo-colonialist and imperialist exploitation.
169.	We are firmly convinced that economic relations among States must be built on the basis of the new principles promulgated in the Declaration on the Establishment of a New International Economic Order "based on equity, sovereign equality, interdependence, common interest and co-operation among all States, irrespective of their economic and social systems".
170.	Putting those principles into effect will promote the democratization of international economic ties. The present session, we feel, should take measures to put into practice the decisions of the sixth special session of the General Assembly on the strengthening of the economic independence of the developing countries. At the same time it must be stressed that the conquest of the economic backwardness and the economic dependence of young States will be facilitated if they carry out far-reaching socio-economic reforms with the aim of eliminating the obstacles to the development of their productive forces.
171.	The resources which could be released as a result of effective measures in the field of disarmament could make a substantial contribution to the acceleration of economic and social development in all countries, including developing countries. The economic progress of peoples would be facilitated by the practical implementation of the proposal, adopted on the initiative of the Soviet Union, to reduce by 10 per cent the military budgets of States permanent members of the Security Council [resolution 3093 (XXVIII)], since such a measure would signify both a curbing of the arms race and the allocation of part of the considerable resources thus saved for additional assistance to developing countries.
172.	The need to increase the effectiveness of the United Nations has been repeatedly stressed in the course of the general debate at this session. All the experience of the work of the Organization irrefutably shows that its effectiveness can be improved only on the basis of strict observance of the Charter and the implementation of decisions of the Security Council and other United Nations bodies.
173.	The Charter of the United Nations enshrines the most important basic principles of contemporary 
174.	international relations, principles which throughout the existence of the United Nations have been generally recognized in international law and further confirmed in relations among States. The Charter of the United Nations has stood the test of time and proved its viability under present conditions. At times, critics of the Charter question the principle of unanimity in the Security Council, but anyone who feels that way is either deliberately discarding the idea or in the heat of the debate is forgetting the fact that the United Nations itself is based on the principle of unanimity of the permanent members of the Security Council and that the effectiveness of its actions depends precisely on that unanimity. The abolition of that fundamental principle could be used in the United Nations system to serve the narrow interests of individual major States or groups of such States, which would undermine the principles of peaceful coexistence of States with different social systems at the very time when those principles are becoming ever more firmly established in international practice. We therefore resolutely oppose preparing plans for the revision- or what is known as the "correction" -of the Charter of the United Nations, which is the most outstanding international document of modern times.
175.	In these days of October, when the world, in accordance with tradition, will be celebrating United Nations Day, it seems appropriate to refer to the time when the foundations of the United Nations were laid. The very creation of the Organization became possible as a result of the historic victory of the United Nations over the dark forces of nazism and aggression. In the great battle for a happy future for mankind, enormous sacrifices were offered on the altar of victory by the peoples of the Soviet Union, including the people of the Ukraine, which is now celebrating the thirtieth anniversary of the liberation of the Soviet Ukraine from the Fascist invaders. The heroic exploit of the Soviet people is of world-wide significance and will remain forever in the grateful memory of a mankind firmly resolved to prevent any recurrence of the horrors of the past.
176.	In these days we are continuously addressing ourselves to what is clearly and unambiguously defined in the Charter as the main and critical direction of United Nations activities: "to save succeeding generations from the scourge of war". Quite a lot has been done in this respect, and what has been done represents a powerful thrust forward towards an ever fuller use of the possibilities enshrined in the Charter of the United Nations towards truly effective and fruitful activities by the United Nations in strengthening international peace and security.
177.	We look to the future with optimism, for we are convinced that the forces of peace and progress are irresistible. All peace-loving peoples stand for detente, for rational forms of international relations on the basis of the principles of peaceful coexistence.
178.	We are convinced that the twenty-ninth session of the General Assembly will make a weighty contribution to the noble cause of strengthening international peace and security and to the cause of eliminating the threat of war and the creation of a world in which all peoples can live without war or the alarms of war, enjoying the benefits of social progress.
